Exhibit 10.8

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

NON-QUALIFIED U.S. STOCK OPTION AWARD AGREEMENT

MONDELĒZ INTERNATIONAL, INC., a Virginia corporation (the “Company”), hereby
grants to the employee identified in the Award Statement (the “Optionee”
identified in the “Award Statement”) attached hereto under the Mondelēz
International, Inc. Amended and Restated 2005 Performance Incentive Plan (the
“Plan”) a non-qualified stock option (the “Option”). The Option entitles the
Optionee to exercise up to the aggregate number of shares set forth in the Award
Statement (the “Option Shares”) of the Company’s Common Stock, at the Grant
Price per share set forth in the Award Statement (the “Grant Price”).
Capitalized terms not otherwise defined in this Non-Qualified U.S. Stock Option
Award Agreement (the “Agreement”) shall have the meaning set forth in the Plan.
The Option is subject to the following terms and conditions:

1. Vesting. Prior to the satisfaction of the Vesting Requirements set forth in
the Schedule in the Award Statement (the “Schedule”), the Option Shares may not
be exercised except as provided in paragraph 2 below.

2. Vesting Upon Termination of Employment. In the event of the termination of
the Optionee’s employment with the Mondelēz Group (as defined below in paragraph
12) prior to satisfaction of the Vesting Requirements other than by reason of
Early Retirement (as defined below in paragraph 12) occurring after December 31
of the same year as the date of grant of the Option, Normal Retirement (as
defined below in paragraph 12), death or Disability (as defined below in
paragraph 12), or as otherwise determined by (or pursuant to authority granted
by) the Committee administering the Plan, this Option shall not be exercisable
with respect to any of the Option Shares set forth in the Award Statement. If
death or Disability of the Optionee occurs prior to satisfaction of the Vesting
Requirements, this Option shall become immediately exercisable for 100% of the
Option Shares set forth in the Award Statement. If the Optionee’s employment
with the Mondelēz Group is terminated by reason of Normal Retirement, or by
Early Retirement occurring after December 31 of the same year as the date of
grant of the Option, the Option Shares shall continue to become exercisable as
set forth on the Schedule as if such Optionee’s employment had not terminated.

3. Exercisability Upon Termination of Employment. During the period commencing
on the first date that the Vesting Requirements are satisfied (or, such earlier
date determined in accordance with paragraph 2) until and including the
Expiration Date set forth in the Schedule, this Option may be exercised in whole
or in part with respect to such Option Shares, subject to the following
provisions:

(a) In the event that the Optionee’s employment is terminated by reason of Early
Retirement occurring after December 31 of the same year as the date of grant of
the Option, Normal Retirement, death or Disability, such Option Shares may be
exercised on or prior to the Expiration Date;

(b) If employment is terminated by the Optionee (other than by Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
death, Disability or Normal Retirement), such Option Shares may be exercised for
a period of 30 days from the effective date of termination;

(c) If, other than by death, Disability, Normal Retirement, or Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
the Optionee’s employment is terminated by the Company, a subsidiary or
affiliate without cause, such Option Shares may be exercised for a period of 12
months following such termination; provided, however, if the Optionee shall die
within such 12-month period, such Option Shares may be exercised for a period of
12 months from the date of death of the Optionee; and



--------------------------------------------------------------------------------

(d) If the Optionee’s employment is involuntarily suspended or terminated for
cause, no Option Shares may be exercised during the period of suspension, or
following such termination of employment.

No provision of this paragraph 3 shall permit the exercise of any Option Shares
after the Expiration Date. For purposes of this Agreement, the Optionee’s
employment shall be deemed to be terminated (i) when he or she is no longer
actively employed by the Mondelēz Group (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or the terms
of the Optionee’s employment agreement, if any), and (ii) when he or she is no
longer actively employed by a corporation, or a parent or subsidiary thereof,
substituting a new option for this Option (or assuming this Option) in
connection with a merger, consolidation, acquisition of property or stock,
separation, split-up, reorganization, liquidation or similar transaction. The
Optionee shall not be considered actively employed during any period for which
he or she is receiving, or is eligible to receive, salary continuation, notice
period or garden leave payments, or other benefits under the Mondelēz
International, Inc. Severance Pay Plan, or any similar plan maintained by the
Mondelēz Group or through other such arrangements that may be entered into that
give rise to separation or notice pay, except in any case in which the Optionee
is eligible for Normal Retirement or Early Retirement upon the expiration of
salary continuation or other benefits. The Board of Directors and/or the
Committee shall have the exclusive discretion to determine when the Optionee is
no longer actively employed for purposes of the Option. Unless otherwise
determined by the Committee, leaves of absence shall not constitute a
termination of employment for purposes of this Agreement. Notwithstanding the
foregoing provisions and unless otherwise determined by the Company, this Option
may only be exercised on a day that the NASDAQ Global Select Market (the
“Exchange”) is open. Accordingly, if the Expiration Date is a day the Exchange
is closed, the Expiration Date shall be the immediately preceding day on which
the Exchange is open.

4. Exercise of Option and Withholding Taxes. This Option may be exercised only
in accordance with the procedures and limitations, set forth in the Company’s
Equity Awards Plan Guide, as amended from time to time (the “Methods of
Exercise”).

The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Optionee’s employer (the “Employer”) , the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related
Items”), is and remains the Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Optionee further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant, vesting or exercise of the
Option, the subsequent sale of Option Shares acquired pursuant to such exercise
and the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve
any particular tax result. Further if the Optionee becomes subject to any
Tax-Related Items in more than one jurisdiction (including jurisdictions outside
the United States) between the date of grant and the date of any relevant
taxable event, the Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
(including report) Tax-Related Items in more than one jurisdiction.

The Optionee acknowledges and agrees that the Company shall not be required to
deliver the Option Shares being exercised upon any exercise of this Option
unless it has received payment in a form acceptable to the Company for all
applicable Tax-Related Items, as well as amounts due to the Company as
“theoretical taxes” pursuant to the then-current international assignment and
tax and/or social insurance equalization policies and procedures of the Mondelēz
Group, or arrangements satisfactory to the Company for the payment thereof have
been made.

 

2



--------------------------------------------------------------------------------

In this regard, the Optionee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Optionee, to withhold all applicable Tax-Related Items legally due by the
Optionee and any theoretical taxes from the Optionee’s wages or other cash
compensation paid by the Company and/or the Employer or from proceeds of the
sale of Option Shares. Alternatively, or in addition, the Company may instruct
the broker whom it has selected for this purpose (on the Optionee’s behalf and
at the Optionee’s direction pursuant to this authorization without further
consent) to sell the Option Shares that the Optionee acquires to meet the
Tax-Related Items withholding obligation and any theoretical taxes. In addition,
unless otherwise determined by the Committee, Tax-Related Items or theoretical
taxes may be paid with outstanding shares of the Company’s Common Stock, such
shares to be valued at Fair Market Value on the exercise date. Finally, the
Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items and theoretical taxes that the Company or the Employer may be required to
withhold as a result of the Optionee’s participation in the Plan or the
Optionee’s exercise of Option Shares that cannot be satisfied by the means
previously described.

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items or theoretical taxes by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

5. Cash-Out of Option. The Committee may elect to cash out all or a portion of
the Option Shares to be exercised pursuant to any Method of Exercise by paying
the Optionee an amount in cash or Common Stock, or both, equal to the Fair
Market Value of such shares on the exercise date less the Grant Price for such
shares.

6. Transfer Restrictions. Unless otherwise required by law, this Option is not
transferable or assignable by the Optionee in any manner other than by will or
the laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

7. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Board of Directors of the Company or the Committee
shall make adjustments to the terms and provisions of this Award (including,
without limiting the generality of the foregoing, terms and provisions relating
to the Grant Price and the number and kind of shares subject to this Option) as
it deems appropriate including, but not limited to, the substitution of equity
interests in other entities involved in such transactions, to provide for cash
payments in lieu of the Option, and to determine whether continued employment
with any entity resulting from such transaction or event will or will not be
treated as a continued employment with the Mondelēz Group, in each case, subject
to any Board of Director or Committee action specifically addressing any such
adjustments, cash payments or continued employment treatment.

8. Successors. Whenever the word “Optionee” is used herein under circumstances
such that the provision should logically be construed to apply to the executors,
the administrators, or the person or persons to whom this Option may be
transferred pursuant to this Agreement, it shall be deemed to include such
person or persons. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights hereunder in accordance with this Agreement, the Award
Statement or the Plan.

9. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.

 

3



--------------------------------------------------------------------------------

10. Award Confers No Rights to Continued Employment—Nature of the Grant. Nothing
contained in the Plan or this Agreement shall give any employee the right to be
retained in the employment of any member of the Mondelēz Group, affect the right
of any such employer to terminate any employee, or be interpreted as forming an
employment or service contract with any member of the Mondelēz Group. The
adoption and maintenance of the Plan shall not constitute an inducement to, or
condition of, the employment of any employee. Further, the Optionee
acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(c) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Board of Directors of the Company or the
Committee;

(d) the Optionee is voluntarily participating in the Plan;

(e) the Option and the Option Shares subject to the Option are not intended to
replace any pension rights or compensation;

(f) the Option and the Option Shares subject to the Option and the income and
the value of same are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension,
retirement or welfare benefits or similar payments;

(g) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(h) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(i) if the Optionee exercises the Option and obtains shares of Common Stock, the
value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the Grant Price;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Optionee’s
employment or other service relationship by the Company or the Employer, and in
consideration of the grant of the Option to which the Optionee is otherwise not
entitled, the Optionee irrevocably agrees never to institute any claim against
the Company, any of its subsidiaries or affiliates or the Employer, waives his
or her ability, if any, to bring any such claim, and releases the Mondelēz Group
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(k) as further set forth in paragraph 3 above, in the event of termination of
the Optionee’s employment (whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Optionee is employed or the
terms of the Optionee’s employment agreement, if

 

4



--------------------------------------------------------------------------------

any) the Optionee’s right to exercise the Option after termination of
employment, if any, will be measured by the date of termination of the
Optionee’s active employment and will not be extended by any notice periods;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying shares of Common
Stock;

(m) the Optionee is hereby advised to consult with the Optionee’s own personal
tax, legal and financial advisors regarding the Optionee’s participation in the
Plan before taking any action related to the Plan;

(n) the Option is designated as not constituting an Incentive Stock Option; this
Agreement shall be interpreted and treated consistently with such designation;
and

(o) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Common Stock;

11. Interpretation. The terms and provisions of the Plan (a copy of which will
be furnished to the Optionee upon written request to the Office of the Corporate
Secretary, Mondelēz International, Inc., Three Parkway North, Deerfield,
Illinois 60015) are incorporated herein by reference. To the extent any
provision in this Agreement is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. The Committee shall have the right
to resolve all questions which may arise in connection with the Award or this
Agreement, including whether an Optionee is no longer actively employed and any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

12. Miscellaneous Definitions. For the purposes of this Agreement, the term
“Disability” means permanent and total disability as determined under the
procedures established by the Company for purposes of the Plan and the term
“Normal Retirement” means retirement from active employment under a pension plan
of the Mondelēz Group, or under an employment contract with any member of the
Mondelēz Group, on or after the date specified as normal retirement age in the
pension plan or employment contract, if any, under which the Optionee is at that
time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). For the purposes of this Agreement, “Early Retirement” means
retirement from active employment other than Normal Retirement, as determined by
the Committee, in its sole discretion. As used herein, “Mondelēz Group” means
Mondelēz International, Inc. and each of its subsidiaries and affiliates. For
purposes of this Agreement, (x) a “subsidiary” includes only any company in
which the applicable entity, directly or indirectly, has a beneficial ownership
interest of greater than 50 percent and (y) an “affiliate” includes only any
company that (A) has a beneficial ownership interest, directly or indirectly, in
the applicable entity of greater than 50 percent or (B) is under common control
with the applicable entity through a parent company that, directly or
indirectly, has a beneficial ownership interest of greater than 50 percent in
both the applicable entity and the affiliate.

13. Compliance With Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any Option Shares issuable
upon exercise of the Option prior to the completion of any registration or
qualification of the Option Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the
Commission or of any other governmental regulatory body, or prior to

 

5



--------------------------------------------------------------------------------

obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Optionee understands that the Company is under no obligation to register or
qualify the Option Shares with the Commission or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares. Further, the Optionee agrees that the
Company shall have unilateral authority to amend the Plan and the Agreement
without the Optionee’s consent to the extent necessary to comply with securities
or other laws applicable to the issuance of shares of Common Stock.

14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or to request the Optionee’s consent to participate
in the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and, if requested, agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

15. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

16. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option,
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

18. Appendix. Notwithstanding any provisions in this Agreement, if the Optionee
relocates to one of the countries included in Appendix A to the Company’s
Non-Qualified Non-U.S. Stock Option Award Agreement, the special terms for such
country will apply to the Optionee, to the extent the Company determines that
the application of such terms is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

19. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other participant of the Plan.

IN WITNESS WHEREOF, this Non-Qualified U.S. Stock Option Award Agreement has
been granted as of February 20, 2013.

MONDELĒZ INTERNATIONAL, INC.

/s/ Carol J. Ward

Carol J. Ward

Vice President and Corporate Secretary